           Case 1:20-cr-00341-RA Document 26
                                          25 Filed 07/27/21 Page 1 of 1


                         THE NDLC LAW FIRM, PLLC

3542 Eastchester Road                                                         Tel. No.: 646. 973.0812
Bronx, New York 10469                                                          Fax No.: 347.462.3108
                                                                       Email: nelson@ndlclawpllc.com




                                                                       July 27, 2021

Hon. Ronnie Abrams                                      Application granted. The sentence is adjourned to
United States District Court Judge                      August 26, 2021 at 2:30 p.m. and will be held in
Thurgood Marshall United States Courthouse              person.
40 Foley Square
New York, New York 10007                                SO ORDERED.

In Re: United States v. Erik Maleno, 20 CR. 341 (RA) ______________________
                                                     Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                   July 27, 2021

The parties are scheduled to appear before the Court at 2:30 p.m. on Friday for an in-person
sentencing hearing.

As communicated to the Court’s attorney earlier this morning, my child’s mother, who I and my
seven-year-old daughter are in frequent contact with, tested positive for COVID-19 yesterday.
Out of an abundance of caution, and the need to care for my daughter, I cannot attend Friday’s
sentencing hearing in-person.

I therefore respectfully request that the Court adjourn Friday’s proceedings for an in-person
proceeding to be held any day during the week of August 16-20 or 23-27th after 2:00 P.M.


                                                                    Respectfully,


                                                                    Nelson De La Cruz, Esq./s/


Cc: Marguerite Colson, Esq., AUSA
